       Case 2:17-cv-00136-KOB Document 104 Filed 10/05/18 Page 1 of 5                      FILED
                                                                                  2018 Oct-05 AM 10:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

WILLIE ABNER, et al.,        )
                             )
         Plaintiffs,         )
                             )
    v.                       ) Civil Action File No. 2:15-CV-2040-
                             ) KOB
UNITED STATES PIPE AND       )
FOUNDRY COMPANY, LLC, and    ) This Document Relates to All Cases
MUELLER WATER PRODUCTS, INC. )
                             )
         Defendants.         )

                            JOINT STATUS REPORT

      Pursuant to the Court’s June 18, 2018 Order granting the Parties’ Joint

Request for Extension of Stay, Plaintiffs (in this, and all related cases before this

Court) and Defendants United States Pipe & Foundry Company, LLC and Mueller

Water Products, Inc. respectfully submit this Joint Status Report to advise the Court

on their progress in finalizing the settlement of these consolidated cases.

      The Parties hereby report that a Master Settlement Agreement detailing the

terms of this settlement was signed by all Parties on July 2, 2018. This agreement

set a deadline for the execution of settlement releases by Plaintiffs on September 27,

2018. Counsel for Plaintiffs mailed copies of the settlement materials to every

Plaintiff and then conducted multiple follow-up attempts, through phone and/or

mail, to reach any nonresponsive individual. This ongoing effort has resulted in a
          Case 2:17-cv-00136-KOB Document 104 Filed 10/05/18 Page 2 of 5



positive response from over 87% of Plaintiffs and executed settlement releases have

been returned from 566 of the 645 total Plaintiffs in these consolidated federal

cases1. The remaining Plaintiffs have been entirely nonresponsive to all attempts at

communication from Plaintiffs’ counsel regarding the settlement, or any other matter

involving this litigation, and this is making it exceedingly difficult for Plaintiffs’

counsel to adequately prosecute any claims on their behalves. These nonresponsive

Plaintiffs are listed in Exhibit A to this report. Contemporaneous with this Joint

Status Report, Defendants are filing an unopposed motion to compel settlement

responses from these Non-Responsive Plaintiffs.

        As of October 5, 2018, Defendants have received from Plaintiffs’ Counsel 484

executed releases.2 Defendants have reviewed and identified deficiencies with

approximately 20% of those releases. Those deficiencies include, by way of

example, those where either the Plaintiff or witness failed to date the release, releases

that are not contemporaneously witnessed, and/or those that lack documentation

demonstrating authorization to act on behalf of a deceased Plaintiff. Defendants have



1
  Plaintiffs’ counsel has also received executed settlement releases from 533 of 614 total Plaintiffs in the
related state court proceedings pending before Judge Smitherman in the Circuit Court for Jefferson County,
Alabama.
2
 Defendants have also received executed settlement releases from 449 Plaintiffs in the related state court
proceedings.

Defendants understand that Plaintiffs’ Counsel has received executed releases from an additional 130
Plaintiffs, but that those releases are being reviewed, deficiencies corrected, and that they will be provided
to Defendants shortly.
         Case 2:17-cv-00136-KOB Document 104 Filed 10/05/18 Page 3 of 5



advised Plaintiffs’ Counsel of these errors and Plaintiffs’ Counsel is working with

those Plaintiffs to remedy the identified deficiencies. Finally, with regard to the 83

Plaintiffs who are minors, the Master Settlement Agreement requires the Parties to

file a joint petition for appointment of a guardian ad litem to effectuate the Parties’

agreement with respect to those minors. That joint petition will be filed no later than

October 16, 2018.3


        Respectfully submitted this 5th day of October, 2018.

     /s/ Jon C. Conlin                                   /s/ Sharon D. Stuart
     Jon C. Conlin                                       Sharon D. Stuart (asb-8559-r59s)
     R. Andrew Jones                                     Michael A. Vercher
     Mitchell Theodore                                   (asb-4976-h32m)
     Joel Caldwell                                       Attorneys for Defendants
     Attorneys for Plaintiffs                            OF COUNSEL
     CORY WATSON, P.C.                                   CHRISTIAN & SMALL LLP
     2131 Magnolia Avenue, Suite 200                     505 North 20th Street, Suite 1800
     Birmingham, AL 35205                                Birmingham, AL 35203
     jconlin@corywatson.com                              205-795-6588
     ajones@corywatson.com                               sdstuart@csattorneys.com
     mtheodore@corywatson.com                            mavercher@csattorneys.com
     jcaldwell@corywatson.com
                                                         /s/ Elizabeth H. Huntley
                                                         Elizabeth H. Huntley
                                                         (asb-1243-e55e)
                                                         Attorney for Defendants
                                                         OF COUNSEL
                                                         LIGHTFOOT, FRANKLIN &
                                                         WHITE LLC
                                                         The Clark Building
                                                         400 20th Street North

3
 There are an additional 50 Minor Plaintiffs whose claims are pending in the related state court proceedings,
for whom a joint petition will also be filed in the Circuit Court for Jefferson County, Alabama.
Case 2:17-cv-00136-KOB Document 104 Filed 10/05/18 Page 4 of 5



                                 Birmingham, AL 35203
                                 205-581-0700
                                 ehuntley@lightfootlaw.com

                                 /s/ Meaghan G. Boyd
                                 James C. Grant
                                 (admitted pro hac vice)
                                 Georgia Bar No. 305410
                                 Douglas S. Arnold
                                 (admitted pro hac vice)
                                 Georgia Bar No. 023208
                                 Meaghan G. Boyd
                                 (admitted pro hac vice)
                                 Georgia Bar No. 142521
                                 Attorneys for Defendants
                                 ALSTON & BIRD LLP
                                 One Atlantic Center
                                 1201 W. Peachtree Street
                                 Atlanta, Georgia 30309-3424
                                 404-881-7000
                                 jim.grant@alston.com
                                 doug.arnold@alston.com
                                 meaghan.boyd@alston.com
       Case 2:17-cv-00136-KOB Document 104 Filed 10/05/18 Page 5 of 5



               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

WILLIE ABNER, et al.,        )
                             )
         Plaintiffs,         )
                             )
    v.                       ) Civil Action File No. 2:15-CV-2040-
                             ) KOB
UNITED STATES PIPE AND       )
FOUNDRY COMPANY, LLC, and    ) This Document Relates to All Cases
MUELLER WATER PRODUCTS, INC. )
                             )
         Defendants.         )

                         CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the within and foregoing on this

the 5th day of October, 2018, by filing same with the Court’s CM/ECF system,

which will send notice to all counsel of record.




                                              /s/ R. Andrew Jones
                                              CORY WATSON, P.C.
